Citation Nr: 1549561	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for a service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was previously before the Board in August 2013 and was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

For the period on appeal, the Veteran's bilateral hearing loss disability was manifested by no worse than Level III hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for a service-connected bilateral hearing loss disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the instant case, the Board finds that VA has satisfied its duty to notify through an October 2010 letter.  The claim was then adjudicated in November 2011.

The duty to assist has also been satisfied.  The Veteran's service treatment records (STRs), and the most up to date post-service medical records have been secured in compliance with the August 2013 remand, and the Veteran has submitted statements in support of his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information. 

The Veteran was afforded a VA audiological examination in November 2010 and a September 2013 audiological evaluation was obtained in compliance with the August 2013 Board remand.  The examiners considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his hearing loss disability in sufficient detail; and described the functional effects caused by this disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examinations are an adequate basis on which to adjudicate the Veteran's increased rating claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Legal Criteria 

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate codes identify the various disabilities and the criteria for specific ratings. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service-connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

III.  Increased Rating

The Veteran contends that his hearing loss is more severe than rated.  

On the authorized audiological evaluation in November 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
50
LEFT
20
15
20
75
75

The average hearing threshold was 25 in the right ear; 46 in the left.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  The Veteran reported that he had the most difficulty hearing in the presence of background noise. 

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral III for the right ear and Roman numeral II for the left ear.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for these numeric scores.

In the September 2013 VA examination the Veteran reported functional impairment to the extent that he had difficulty hearing in busy environments and that he needed to bring a FM microphone to meetings for his employment as a consultant.  

On the authorized audiological evaluation in September 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
50
LEFT
20
15
20
75
75

The average hearing threshold was 25 in the right ear; 45 in the left. Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  An exceptional pattern of hearing impairment was not shown. 

When the prescribed rating criteria are applied to the results of the September 2013 audiometric test, a numeric score of I is obtained for the right ear, and a numeric score of I is obtained for the left ear.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for these numeric scores. 

The Board finds that for the period on appeal, the Veteran's service-connected bilateral hearing loss disability did not meet the criteria for a compensable disability rating.  The Veteran has not submitted any evidence that would show entitlement to a higher disability rating for this period. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The September 2013 VA examiner noted that the Veteran's functional impairment included difficulty hearing in a noisy or busy environment, difficulty hearing family members at home, and required him to bring a FM microphone to meetings.  The examiner noted that while the Veteran's thresholds have worsened since his evaluation in March 2003, "there is no significant change noted in either ear compared to his last evaluation."  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak, supra.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The discussion above reflects that the Veteran's hearing disability is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral for consideration of an extraschedular rating is therefore not warranted. 

The Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss.  While the Veteran requires some accommodation to perform his consulting job, i.e. a FM microphone, he has not submitted evidence of unemployability, or claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine need not be applied. 

 ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


